Citation Nr: 1009420	
Decision Date: 03/12/10    Archive Date: 03/17/10	

DOCKET NO.  08-30 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable disability evaluation for 
right ear hearing loss.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The DD Form 214 reflects active service from August 1983 to 
December 1995, with notation of more than three years of 
prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
VARO in San Diego, California, that denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in 
the left ear for VA compensation purposes.

2.  Any current tinnitus is not shown to be related to the 
Veteran's active service.  

3.  Audiometric test results correspond to a numeric 
designation of I for the right ear.  The non service-
connected left ear is assigned a numeric designation for 
hearing impairment of I.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service, and an organic disease of the nervous 
system involving that ear was not manifested to a compensable 
degree within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

3.  The criteria for a compensable disability evaluation for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the 
VCAA.  See generally 38 C.F.R. §§ 3.156, 3.159, and 3.326.  
The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing of the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
he VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a current disability; (3) a connection 
between the Veteran's service-connected disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Board finds that VA has essentially met 
these duties with regard to notification and assistance 
provided to the Veteran.  

In letters dated in September 2007 and September 2008, the 
Veteran was informed of the applicable laws and regulations 
regarding the claims, the evidence needed to substantiate the 
claims, and what party is responsible for obtaining evidence 
with regard to the claims.  The 2007 letter informed him of 
the establishment of a disability rating once service 
connection is warranted and how VA determines an effective 
date should a claim be granted.  The Board notes that 
although no longer required, the Veteran was informed of the 
criteria for rating degrees of hearing loss in a September 
2008 communication.  

With regard to assistance, the Veteran has been accorded 
examinations by VA, medical records have been obtained and 
associated with the claims file, and the service treatment 
records have also been associated with the file.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that VA has complied with the duties 
to notify and assist requirements of the VCAA and its 
implementing regulations.  Neither the Veteran nor his 
representative has contended that any evidence relative to 
the issues cited herein is absent from the record.  
Therefore, it is not prejudicial to the Veteran for the Board 
to decide the appeal at this time.  

Pertinent Legal Criteria with Regard to Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show:  "(1) The 
existence of a present disability; (2) inservice incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  If the Veteran fails to 
establish any one element, denial of service connection will 
result.  

In addition, the law provides that, where a Veteran served 
ninety (90) days or more on active military service and an 
organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Where a disease process is not diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
other medical evidence, that there were characteristic 
manifestations of the disease process to the required degree 
during that time.  Id.  

Where there is a chronic disease shown in service or within a 
presumptive period under 38 C.F.R. § 3.307 so as to render a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation in service will permit 
service connection.  To establish chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disability identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385, which provides the 
following:  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The aforementioned regulation defines hearing loss disability 
for VA compensation purposes.  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) (rationale promulgating section 
3.385 in 1990 was "to establish criteria for the purpose of 
determining the levels in which hearing loss becomes 
disabling."  Citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Factual Background and Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran has a left ear hearing loss 
disability for VA purposes.  In Hensley, the Court recognized 
that the Veteran, for VA purposes, may have abnormal hearing, 
which is not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be warranted.  
Hensley, 5 Vet. App.  at 157 (the threshold for normal 
hearing is from 0 to 20 decibels, and higher thresholds 
indicates some degree of hearing loss).  The evidence of 
record shows that the Veteran's hearing loss does not meet 
the requirements to be considered a disability for VA 
purposes in accordance with the provisions set forth at 
38 C.F.R. § 3.385.  Hence, the Veteran has not established 
that he has a left ear hearing loss "disability" for VA 
purposes.  

As for tinnitus, the service treatment records are without 
reference to complaints and findings indicative of the 
presence of tinnitus.  

The Veteran was accorded a general medical examination by VA 
in March 1996, just several months following his service 
discharge.  It was noted that he was working as a welder on a 
full-time basis.  He stated that while in service he also 
worked as a welder.  His only current complaints were 
decreased hearing acuity in the right ear.  He was given a 
pertinent diagnostic impression of decreased hearing acuity 
in the right ear, by history.  He was scheduled for a hearing 
evaluation.  

This evaluation was also accomplished March 1996.  The 
Veteran stated he had had problems with his hearing for a few 
years, with the greatest difficulty coming when he listened 
to soft voices or when there was background noise.  By 
history, it was noted that a hearing conservation test in 
June 1980 showed mild hearing loss at 6,000 Hertz in the 
right ear and normal hearing in the left ear.  Reevaluation 
in October 1995 reportedly showed severe hearing loss from 
4,000 to 6,000 Hertz in the right ear, but still normal 
hearing in the left ear.  The Veteran denied tinnitus or 
other pertinent symptomatology.  It was noted that while in 
the Navy between 1980 and 1995, he reported exposure to 
hazardous noise, including working on an aircraft carrier, 
and working around power tools involving welding and 
grinding.  He also stated he was exposed to small arms fire 
on occasion.  He stated the noise was greatest on the right 
side when welding.  He indicated he always wore hearing 
protection and used double protection when near aircraft.  As 
a civilian he had listened to loud music and he was currently 
working as a welder.  He stated that he also wore ear plugs 
while welding.  

Audiologic results, using the Maryland CNC word list showed 
normal hearing from 250 to 2,000 Hertz with a mild dropping 
to profound sensorineural hearing loss from 2,000 to 6,000 
Hertz, rising to moderately severe at 8,000 Hertz.  Left ear 
results indicated normal hearing from 250 to 8,000 Hertz.  
Speech discrimination was described as excellent.  It was 
reported at 90 percent in the right ear at 55 decibels and 
95 decibels, and 94 percent in the left ear at 55 decibels 
and 90 decibels.  It was stated there was no tinnitus.  The 
Veteran was to return in one year for followup purposes, but 
sooner if he noted any change in hearing acuity.

The Veteran was accorded another audiologic evaluation by VA 
in September 2007.  He again reported that he had had some 
difficulties with his hearing since military service.  He 
reported periodic, bilateral tinnitus that sounded like a 
hissing sound.  He indicated he first noticed this two years 
earlier.  He again reported exposure to aircraft noise while 
working on a flight deck in the Navy.  He reported that in 
his current job, the work environment involved some exposure 
to loud equipment.  Reference was made to audiometric testing 
with VA in June 1999 at which time testing reportedly showed 
left ear hearing within normal limits between 250 and 8,000 
Hertz, except for a mild sensorineural hearing loss at 
4,000 Hertz.  The testing that year showed the right ear was 
normal through 2,000 Hertz, with the mild dropping to 
severe\moderately severe sensorineural hearing loss from 
3,000 to 8,000 Hertz.  

Following evaluation it was stated there was excellent speech 
discrimination bilaterally.  Left ear hearing was recorded as 
normal from 250 through 6,000 Hertz, with moderate hearing 
loss at 8,000 Hertz.  Right ear hearing was normal from 250 
to 2,000 Hertz, with moderate sloping to severe sensorineural 
hearing loss from 3,000 to 8,000 Hertz.  A diagnosis or 
impression of tinnitus was not made.  

The Veteran was accorded another audiologic examination by VA 
in March 2009.  He complained of hearing loss and tinnitus.  
He stated he was having a hard time hearing and understanding 
what people were saying to him.  He also complained of a 
ringing in his ears.  He was currently working as a 
pharmaceutical technician.  He stated that he had developed 
tinnitus about a year before leaving service.  Testing 
results in the left ear showed an average decibel loss to be 
15 at 500, 15 at 1,000, 25 at 2,000, 25 at 3,000 and 40 at 
4,000 Hertz, for an average of 26.25 decibels.  

In the right ear, testing showed puretone thresholds in that 
ear to be 20 at 500 Hertz, 15 at 1,000 Hertz, 35 at 
2,000 Hertz, 65 at 3,000 Hertz, and 95 at 4,000 Hertz.  The 
average loss was listed as 52.5 decibels.  Speech 
discrimination for the "right" ear was listed as 96, all that 
for the "left" ear was listed as 80 percent.  

The audiologist stated that she reviewed the entire claims 
file.  With regard to the left ear, she indicated the service 
treatment records showed hearing in the left ear was normal 
at the time of enlistment in January 1980.  She stated that 
it was also normal at the time of retirement examination.  
She stated that no hearing loss occurred in the left ear in 
service and she opined that the Veteran's military service 
did not cause him to develop hearing loss in the left ear.  

In view of the foregoing, the Board finds that service 
connection for left ear hearing loss and tinnitus is not in 
order.  

The Board is aware that the Veteran himself is competent to 
give evidence about his experiences.  Indeed, the U.S. Court 
of Appeals for the Federal Circuit has held that in certain 
situations, lay evidence can be sufficient with regard to 
establishing medical matters such as diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented the competence to 
establish a diagnosis of a condition can exist when (1) a lay 
person is competent to identify the medical condition, (2) 
the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the Court has held that when a condition can be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In the present case, the Veteran's complaints of hearing loss 
and tinnitus are capable of lay observation.  However, his 
statements have diminished probative value when weighed 
against the report of the VA audiologic examination accorded 
him in March 2009.  Also weighing against him are his own 
inconsistent statements that diminish the reliability of his 
current recollections regarding the onset of his tinnitus and 
left ear hearing loss.  Based on these conflicting statements 
and the definitive opinion of the VA audiologist on March 9, 
2009, the Board finds that the Veteran is not credible to the 
extent that he reports the onset of his tinnitus and left ear 
hearing loss as having been in service.  As pointed out by 
the examiner in March 2009, no hearing loss occurred in the 
left ear during service.  Also, the audiologist pointed out 
that the Veteran denied tinnitus at the time of an 
examination accorded him by VA in March 1996.  That 
examination showed normal hearing in the left ear of 
3,000 Hertz.  The September 2007 examination by VA indicated 
that left ear hearing in June 1999 was normal in the left ear 
between 150 and 8,000 Hertz, except for mild sensorineural 
hearing loss at 4,000 Hertz.  However, this was a time more 
than one year following service discharge.  Accordingly, for 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
entitlement to service connection for left ear hearing loss 
and for tinnitus.  

Increased Rating for Right Ear Hearing Loss

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based on the average impairment 
of earning capacity.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  

In Hart v. Mansfield, 21 Vet. App. 505 (2008), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  

With regard to hearing loss, to evaluate the degree of 
disability, the Rating Schedule establishes 11 auditory 
acuity levels when determining hearing impairment.  The 
levels extend from level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, 
4.87.  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiology testing at the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  38 C.F.R. § 4.85(d).  

Ratings of hearing loss disability involve a mechanical 
application of the rating criteria to the findings of 
official audiology testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Hearing loss is rated under a single code, Diagnostic 
Code 6100, regardless of the percentage of disability.  

If impaired hearing is service connected in only one ear, in 
order to render a percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I. . . 
38 C.F.R. § 4.85(f) (2009).  

Applying the provisions of 38 C.F.R. § 4.85, Table VI to the 
results of the various audiometric tests accorded the Veteran 
in the last several years, the Veteran has been assigned a 
numeric designation of level I for the nonservice-connected 
left ear.  The results on the various tests translate to 
level I for the right ear.  For example, at the time of the 
most recent test accorded the Veteran, the average decibel 
loss in the right ear was 15 at 1,000, 35 at 2,000, 65 at 
3,000, and 95 at 4,000.  The average loss was 52.5 decibels.  
The percent recognition score for the "right" was 96 percent 
of discrimination.  It appears the examiner switched the 
speech recognition scores for the right ear and the left ear.  
Even were the scores as indicated, the numeric designation of 
level IV for the left ear would still, when combined with the 
level I for the nonservice-connected left ear, result in a 
zero percent disability rating for the level of the hearing 
impairment shown.  As noted above, ratings for hearing loss 
are determined by a mechanical application of the audiometric 
findings for the rating provisions.  The Board has no choice 
but to deny the claim for a compensable disability rating at 
this time because the numeric designations do not translate 
to more than a zero percent disability at any time during the 
rating period.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  


ORDER

Service connection for left ear hearing loss disability is 
denied.

Service connection for tinnitus is denied.







A compensable disability evaluation for right ear hearing 
loss is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


